COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:         Carolyn Johnson-Thomas v. Ezra Thomas, III

Appellate case number:       01-15-00007-CV

Trial court case number:     2014-00630

Trial court:                 310th District Court of Harris County

        On January 6, 2015, appellant, Carolyn Johnson-Thomas, proceeding pro se
(without an attorney), timely filed a notice of appeal in the trial court from that court’s
December 31, 2014 decree of divorce. See TEX. R. APP. P. 25.1(a), 26.1. Because
appellant had not timely paid the $195 appellate filing fee, the Clerk of this Court mailed
a notice on January 27, 2015, advising her that she had neither established indigence nor
paid the filing fee and, as a result, her appeal was subject to dismissal unless she paid the
filing fee by February 26, 2015. See TEX. R. APP. P. 5 (requiring payment of fees in civil
cases unless indigent), 42.3(c) (allowing involuntary dismissal of case for failure to
comply with clerk’s notice). In response to our Clerk’s notice, appellant filed a letter in
this Court on February 23, 2015, claiming that, among other things, after being directed
by the trial clerk to contact the Legal Aid Office, they could not give her the affidavit
form, she still does not have an attorney, and cannot afford one.
       Although the clerk’s record was filed on March 4, 2015, there is no indication in
our Clerk’s records that appellant paid for it. And on March 9, 2015, the trial court
reporter filed an information sheet in this Court stating that, while there is a reporter’s
record, the appellant has neither requested the reporter’s record be prepared nor paid for
or made arrangements to pay for that record.
        Appellant did not file an affidavit of indigence with her notice of appeal in the trial
court. See TEX. R. APP. P. 20.1(c)(1)(A). However, while we may extend the time to file
an affidavit of indigence if the appellant files a motion for an extension of time within 15
days of the notice of appeal, the appellate “court may not dismiss the appeal or affirm the
trial court’s judgment on the ground that the appellant has failed to file an affidavit or a
sufficient affidavit of indigence unless the court has first provided the appellant notice of
the deficiency and a reasonable time to remedy it.” See TEX. R. APP. P. 20.1(c)(3).
       The Court construes appellant’s pro se letter as a letter-motion for an out-of-time
extension of time to file an affidavit of indigence with the trial court or to pay the filing
fee and grants the motion. Accordingly, it is ORDERED that appellant file an affidavit
of indigence with the trial court or pay the $195.00 appellate filing fee to the Clerk of this
Court within 30 days of the date of this order, or else appellant is warned that this
appeal may be dismissed without further notice. See TEX. R. APP. P. 5, 42.3(c).
Because the appellant is proceeding pro se, appellant is directed to contact the Harris
County District Clerk’s Office for a sample affidavit of indigence that complies with
Texas Rule of Appellate Procedure 20.1(b) and the procedures that may follow the filing
of such an affidavit. See TEX. R. APP. P. 20.1(b), (e)-(j).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court

Date: April 9, 2015